UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1719


JASON A. HARBIN,

                    Plaintiff - Appellant,

             v.

LORI PARTIN; JULIAN L. STOUDEMIRE; STOUDEMIRE & SPROUSE LAW
FIRM PA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:17-cv-00575-MGL)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason A. Harbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jason A. Harbin appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint without

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Harbin v. Partin, No. 8:17-cv-00575-

MGL (D.S.C. Apr. 11, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2